﻿
At the beginning of this statement. Sir, I would have wished to say at length how pleased the Republic of Panama is at the choice of a person as deserving as you to preside over the forty-second session of the United Nations General Assembly. I would have wished as well to express special appreciation to your predecessor for the admirable work which he accomplished, and to refer in addition to the tireless and constant dedication of the Secretary-General, Mr. Javier Perez de Cuellar, to the cause of peace and the strengthening of the Organization.
Similarly, following a tradition that dates back many years, I would have liked to begin this statement with a detailed list of the main world problems, followed by an explanation of the Panamanian position on them, but I find myself obliged to shorten those elements of my statement as much as possible, because on this occasion I speak on behalf of a people threatened and wounded, a nation humiliated and under attack.
The tenth anniversary of the signing of the Panama Canal Treaties by my country and the United States of America occurred on 7 September. That event in 1977 was unanimously welcomed by the international community, in particular the countries of the American continent, which saw in those documents agreement on a date by which colonialism on Panamanian soil would be ended and all vestiges of colonialism would be eradicated from American lands.
Unfortunately, the tenth anniversary of those Treaties was not a celebration for us Panamanians, who marked that date by expressing our indignation at the profound disillusionment of seeing that the will and resolve of that time had been distorted and the agreement replaced by a plan of aggression already set under way, carefully conceived, meticulously organized and obstinately pursued, to turn our dream of independence and sovereignty into a grotesque and pitiful farce. Last year the President of the Republic of Panama denounced in this Hall the fact that the most reactionary sectors of the United States of America, with the servile support of the extreme right of the Panamanian opposition, had mounted a campaign to discredit leading figures in the Panamanian Government in order to undermine our efforts in the Contadora Group to bring peace to Central America and silence our demand that the violations of the Torrijos-Carter Treaties be corrected.
During the past year, we have seen that campaign strengthened with all sorts of unfounded accusations, especially against those authorities that have been struggling most resolutely for peace in Central America and opposing with determination United States attempts to restore and preserve a colonial pattern in the areas bordering the Canal and reduce the Panamanian Government to the status of a submissive colony.
With Panama unable to obtain or exercise the right of reply in the face of the entire network of communications media that had been manipulated, the slander increased in seriousness, quantity, frequency and potential harm, because the moral aggression that forms the first part of the plan of domination was necessary to prepare United States public opinion so that it would condone any act against Panama, any injustice, any attack and any violation of the Charter of the United Nations and that of the Organization of American States (OAU). Since attainment of that goal requires a profound knowledge of the democratic sensibilities of the people of the United States, and a great familiarity with the most effective means of deceit to turn slander into widely accepted truth, there was a systematic replacement of the staff of the United States diplomatic mission in Panama and an increase in administrative and technical staff. An attempt was made to build satellite broadcasting installations, in violation of the Vienna Convention of 1961. 
A team was organized to host and guide official staff; politicians and correspondents so as to manipulate whatever opinions they might form on Panama. A whole parade of alleged violations of human rights and alleged weaknesses in democratic institutions was staged. Indeed, the entire United States diplomatic mission seemed to have been turned into a factory for slander and lies, with its own distribution and dissemination machinery. The complaints that we have lodged about this at the highest levels of the United States Administration have remained unanswered.
The other Governments of the world, which have access to sources of information that no one manipulates or falsifies, are governed by their own principles and act in accordance with their own interests, know that these are not the facts, and they must have already begun to wonder why the United States of America is acting in this way with regard to Panama. Later, they will begin to see the answers to this question, because I must now go on to the second part of the plans economic aggression.
In the past 10 years we have had increasing success in the plan of the revolutionary Government of Panama to create a great financial centre, taking advantage of the very special advantages that my country can offer, and this has become a new source of wealth and work for the people of Panama. As the number of foreign banks with branches in Panama increased, and as funds deposited in those branches grew to billions of dollars, the pressure put on Panama by the United States Government to reform its bank legislation also increased. They demanded changes that might make the banks consider it more appropriate and lucrative to transfer their operations to another country, which would thus put an end to the flourishing of these activities, which represent 9,000 permanent jobs. 
When it was seen that the campaign of slander against Panama was not affecting the financial centre and that Panama was only agreeing to those specific changes that could facilitate joint efforts against the illicit drug traffic, the financial centre became one of the targets of the plan of aggression. All the seditious actions of the past three and a half months have had as their principal arena the heart of the banking area of Panama City, and news articles with photographs of people setting fire to automobiles or bags of garbage, with the name of a foreign bank in the background, had the effect that the slander of the mass media had not achieved.
Just three months ago, Panama denounced before the Organization of American States and the Movement of Non-Aligned Countries a resolution adopted by the United States Senate which violates internationally recognized principles accepted as fundamental to the peaceful coexistence of nations. In its brazen arrogance, the resolution even cited legal norms and formulas that should be applied to remove from their posts those Panamanian officials whom the plan of aggression had singled out as pawns to be cleared off the infamous chess-board that had been set up. 
Last week, while Heads of State or Government and representatives of various nations were expressing their support for the cause of peace in Central America in this Organization and reiterating their support for the principles of the United Nations Charter, the United States Senate, with total disdain for international legal norms, adopted a resolution imposing conditions on economic assistance, military aid and arms exports to Panama, as well as on imports of Panamanian sugar to the United States of America, unless, within 45 days, a transition Government were established in Panama in compliance with the will of United States senators.
By one of those ironies in which history abounds, the oppressor often commits a blunder that favours the oppressed, and the last days of that time period coincide with the national holiday of Panama. The deadline is on the eve of the date when Panamanians commemorate Panama's Proclamation of Independence from the Spanish Empire. On that day we shall be reaffirming that Proclamation of Independence with the firmest possible resolve.
As if the violation of the principles of self-determination of peoples and non-interference in the internal affairs of other States were not enough, the recent Senate resolution violates specific norms adopted by the United Nations General Assembly. I should like briefly to cite a few of them.
Article 32 of the Charter of Economic Rights and Duties of States establishes "No State may use or encourage the use of economic, political or any other type of measures to coerce another State in order to obtain from it the subordination of the exercise of its sovereign rights." (resolution 3281 (XXIX) General Assembly resolution 36/103 on the inadmissibility of intervention in the Internal affairs of States clearly affirms. "The duty of a State, in the conduct of its international relations in the economic, social, technical and trade fields, to refrain from measures which would constitute interference or intervention in the internal or external affairs of another State, thus preventing it from determining freely its political, economic and social development; this includes, inter alia, the duty of a State not to use its external economic assistance programme or adopt any multilateral or unilateral economic reprisal or blockade ... as instruments of political pressure or coercion against another State, in violation of the Charter of the United Nations." (resolution 36/103, Sec. II para. 00)
In resolution 41/165, adopted just last year, the General Assembly "Reaffirms that developed countries should refrain from threatening or applying trade restrictions, blockades, embargoes and other economic sanctions, incompatible with the provisions of the Charter of the United Nations and in violation of undertakings contracted, multilaterally and bilaterally, against developing countries as a form of political and economic coercion that affects their economic, political and social development." (resolution 41/165, para  3)
I should like to affirm before this Assembly that however overwhelming and formidable the might of a nation may be, it shall never have the power to alter the significance of these norms, nor to evade the moral condemnation of other nations for having violated them.
That brings me to the third phase of the aggression that has already begun to emerge and that I now denounce, on behalf of the Government of Panama, before all the other Governments of the States Members of this Organization. 
At about noon on Wednesday, 23 September, this very month, while the Ambassador of the United States of America was hosting a luncheon at his official residence with his councillor and with many figures of the opposition recognized as the main local leaders of that attempt to overthrow the Panamanian Government which I have been denouncing, over 100 soldiers of the United States armed forces stationed in the defence zones in the area bordering the Canal, whose sole purpose is the defence of the inter-oceanic waterway, arrived in two buses at the United States Embassy building and parked there, in violation of the procedures established in the Panama Canal Treaty of 1977 and its related agreements on the displacement and transport of those foreign troops.
At the same time, a Black Hawk UH 60 helicopter, bearing registration plates M-23985, from the Howard military air base near the Canal landed some 10 kilometres from the northern air strip of the Rio Hato airport, where there are military installations belonging to the Panamanian defence forces, without using established air corridors and in violation of Panamanian air space. Its pilot refused to respond to demands from the control tower that he identify himself and indicate the purpose of the flight, and the aircraft took off when a Panamanian land patrol approached it.
I must explain that if I am mentioning these details even though it is unusual to do so in United Nations statements on such occasions, it is because one of the main strengths of the Republic of Panama is the support for the cause of national liberation of my people that the repudiation of similar acts of aggression arouses in other nations.
The Panama Canal Treaties, which tomorrow will formally have been in force for eight years, very intentionally took into consideration the fact that the patriotic sensibilities of the Panamanian people had been deeply wounded for many years by the United States military presence in the colonial enclave they maintained there for 75 years - years of humiliation and outrage by foreign soldiers who often behaved like victorious occupation troops.
For that reason, the Treaties included provisions that even prohibit the wearing of foreign military uniforms outside specifically established areas of defence, except in the case of official occasions. I must, with great indignation and sadness, emphasize here that a luncheon given by the head of a diplomatic mission and his deputy for the leaders of a movement aimed at overthrowing the Government of the country where they are accredited is not an official occasion. What occurred constitutes, it must be said, a premeditated and calculated provocation with the intention of creating a situation conducive to some act of violence that would justify to United States public opinion the aggression that forms the third stage of the plan.
As was to be expected, there has already been a nationwide reaction which can be seen in many declarations by trade union and student organizations, reviving language that had not been heard in my country since the days that followed the act of aggression committed by United States troops against the Panamanian civilian population that caused 21 deaths and left over 500 people wounded.
Why such outrage? Why is a country as large and powerful as the United States pitting itself against a nation which has tendered it great services and against a people which has always shown it friendship?
One day soon, Government leaders will understand that it is not possible for this atrocious game of inventing slander and fabricating lies to continue without endangering their own democratic institutions. That is why we must now explain why a sinister coalition of forces is acting against the independence and sovereignty of Panama, as well as against the Government which, in an unequal contest, is now defending the country's status as an independent and sovereign State. For almost five years now the Governments of Colombia, Mexico, Venezuela and Panama have been acting together to promote agreement on a peaceful negotiated solution in Central America. Time and again, with similar recourse or by other means, as the case may be, foreign interference has succeeded in thwarting the initiative that emerged in 1983 and that first gathered together the countries of the Contadora Group and then the countries of the Support Group, with the approval of all nations in general and, in particular, with the sincere and resolute support of the nations comprising the European Economic Community and the Non-Aligned Movement. We have had to pay a high price for our perseverance and insistence on achieving a Latin American solution to this Latin American problem. As we overcame the obstacles one by one, obstacles created or fostered to a large extent by sectors of the United States Government, and as prospects of peace began to emerge more clearly, pressures mounted on the Panamanian Government to leave the Contadora Group and to withdraw its support for the cause of peace in the region.
When the position of the four countries of the Contadora Group was aligned with the position of Argentina, Brazil, Peru and Uruguay, a military member of the United States National Security Council personally demanded of General Manuel Antonio Noriega that Panama withdraw from the Contadora Group. When he was told that the demand was an affront to the dignity of our people and nation a plan was hatched to subjugate Panama. Three months later there began a wide-ranging replacement of United States diplomatic staff, followed by an increase in the number of administrative and technical staff and increases in the number of troops stationed along the Canal, in disregard of the ban on such increases contained in the treaties in force between the two countries.
The reactionary forces in the United States Government that conspired to destroy Panama's independence found it crucial to replace the Panamanian Government with a compliant Government that would blindly follow its orders.
At the forty-first session, in Panama's statement, the President of Panama Eric Arturo Delvalle, denounced a plot to evade implementation of the Canal Treaties, under which the Canal is to be turned over to full Panamanian control within 12 years and the United States military presence in our territory is to end at the same time.
That statement and the further denunciations of many violations committed by the United States lent a new dimension to the plan of aggression already set in motion with the manipulation of some United States communications media and some local and foreign news agencies to bring about acceptance of the slanders invented for use as the main weapon in the dirty war declared against those who defend my country's independence and sovereignty.
The United Nations was a beautiful and promising result of the sacrifices made by mankind in the struggle against fascist barbarism. Its most powerful members paid with countless human lives and incalculable destruction to learn the tragic lesson I am now recalling. Half a century is not long enough for people to forget.
In its structure, in its methods, in the way its combined forces operate, in its organization, and in its tactics, the movement threatening my country bears a terrifying resemblance to the fascist movements that laid waste and subjugated Europe.
Despite those resemblances, the United States Senate has chosen in support of that movement to play the sinister card of interventionist action and economic aggression, thus presenting a grave danger to all the nations of the Americas and a tangible threat to world peace. If the United States Government used all its might to impose on Panama a minority Government which submitted to its desire for domination, no nation in the world would be able to feel that its independence and sovereignty were secure or that a similar attempt could not materialize at its own borders.
If the Panamanian people had not rejected the seditious outbreak that, with the support, aid and instigation of certain sectors of the United States Government, tried to overthrow the Panamanian Government and replace it with a provisional Government obedient to the orders of the United States Embassy in Panama, I should not be here now making this denunciation. 

Since the beginning of the decade, a few years after the new Canal Treaties came into effect, Panama has been sounded out unofficially, and has received various other representations, about the possibility of an agreement extending authorization of military installations on Panamanian territory beyond the year 2000.
Prominent members and representatives of the United States military establishment have said, with an insistence that is significant, that the problem of the military presence, which will end in 12 years with the coming into effect of the 1977 Panama Canal Treaties, requires that the United States Government make decisions and take actions that must be begun at the latest in 1989 - that is, within 15 months.
Under the agreement reached in 1977, the United States armed forces are to be gradually reduced in number, and at the same time the role of protecting the Canal is to be transferred in an orderly, gradual way to the defence forces of Panama. Despite that, in the past five years United States forces have grown significantly, instead of decreasing, and increased participation by the Panamanians in those functions has been systematically forgotten and delayed.
For some years now, with growing frequency and at the highest level, as time goes by, civilian and military officials of the United States have been saying that the approach of the date set for the final implementation of the Canal Treaties and the end of the United States military presence in Panama is a problem demanding immediate attention.
The Panamanian Government has had only one answer to the soundings and veiled proposals that have reached it} that answer has always been that Panama demands that the Treaties be complied with to the letter. This sheds a revealing light on the fact that the minority political forces comprising the movement opposing the Panamanian Government have always been in favour of the United States keeping military bases in Panama beyond the year 2000.
Shortly before the organized attack against the constitutional Government of Panama there were discussions in the United States Congress and reports on the financial cost of leaving the existing installations in Panama and the repercussions of doing so on United States strategic interests. Recent State Department documents have gone to unbelievable extremes of brazenness in recommending measures for the structuring of a new Government in Panama to defend those strategic interests. Outstanding among the excesses in this plot against my country, and a grim threat, is the fact that the United States Senate is trying to impose in Panama a provisional Government that, according to repeated public statements by the main leaders of this treason, would have as its President the very man who was overthrown in 1941 for his attempts to make Panama an ally of Hitler's Germany. That makes clear another motive of the plan against Panama, and once again demonstrates how dangerous it is for the other nations of the American continent and the ideals of this Organization.
Aware of the terrible price now being paid for the independence of its foreign policy, Panama reiterates its unswerving commitment to the principles of the Non-Aligned Movement, and it hopes to see in the near future the establishment of a new international economic order. At one with those who promote the new trend of the unity of the Latin American countries, Panama believes that the strengthening of that unity requires, as an immediate task, the achievement of peace in Central America and the fraternal comprehension and generosity that will give Bolivia access to the sea. Such demonstrations of maturity and solidarity will make the Latin American peoples better able to fight for the cause of Argentine sovereignty over the Malvinas, South Sandwich and South Georgia's Islands, for the full attainment of self-determination by Puerto Rico, for a political solution to the foreign-debt problem and for the eradication of the drug traffic as a service rendered to other nations where this scourge increases the moral breakdown of major sectors of the population. It will therefore also be better able to form an invincible front against slander organized as a tool of war against the independence of our nations.
As a country where all forms of racial discrimination disappeared over half a century before slavery was abolished in the United States, Panama condemns the odious divisions of society in South Africa and once again expresses its firm solidarity with the people of Namibia. We reiterate our support for the aspirations of Spain in connection with Gibraltar and urge that peace be achieved between Iran and Iraq and that peace be brought to Lebanon. We reaffirm also out support for any action that can lead to peace between Arabs and Israelis, on the basis of the right of the State of Israel to exist within secure boundaries, as is established in a United Nations resolution. Panama once again affirms its people's solidarity with the Sahraoui people. It shares the aspirations of Cyprus, Afghanistan and Kampuchea to be free of any foreign military presence, and expresses its hope of soon seeing the Republic of Korea and the Democratic People's Republic of Korea represented in the General Assembly as Members of the Organization. The proposals for a ministerial meeting to deal with the unification of the Korean peninsula should be agreed to without delay.
Despite the moral aggression that it is suffering and the danger of military aggression that it is confronting, Panama will continue to fight for a Latin American solution to the crisis of Central America and will continue to demand the implementation of the 1977 Panama Canal Treaty, with the Canal under full Panamian control as of 31 December 1999, under the agreed terms and with the United States military presence ended on that date.
The Republic of Panama has full grounds for invoking the principles of this Organization and for making use of all the legitimate means that the norms of international law place at its disposal) and it is beginning to do so by openly stating that those principles and those norms have been violated by the United States, first through prolonged, severe moral aggression against the Panamanian Government and then through calculated, base economic aggression.
I affirm also that those principles and those norms are in danger of being converted into a dead letter by the use of force against the independence of my country. Because of the magnitude of that danger, we Panamanians must continue to fight for national liberation, regardless of the harsh times that lie ahead and the extraordinary sacrifices required to defend the Panamanian nation against the aggressors. We shall never be subjugated.
